PER CURIAM.
We have examined the petition presented in this case, and find that the relief prayed for presents matters within the jurisdiction of the Court of Civil Appeals for the Tenth District, at Waco, Texas; and, in accordance with the previous practice of this court, we decline to take jurisdiction of the petition until the Court of Civil Appeals has first acted upon the subject-matter.
*91This order of this court is made without prejudice to the merits of the subject-matter of the controversy, and without in any way considering its merits.